Citation Nr: 0818488	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  03-04 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral ankle 
osteoarthritis, and if so, whether service connection is 
warranted.

2. Entitlement to an initial rating higher than 20 percent 
for prostatitis.  




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1973 to March 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied service connection for bilateral ankle 
osteoarthritis on the basis that new and material evidence 
had not been presented to reopen the claim, and which granted 
service connection and a noncompensable rating for 
prostatitis, effective in March 2002. 

It is noted that in an unappealed rating decision in May 
1994, the RO denied the claim of service connection for 
bilateral ankle arthritis.  By operation of law, the 
unappealed rating decision became final (hereinafter also 
referred to as finality).  38 U.S.C.A. § 7105.  On the 
current application to reopen, the RO reopened the claim in 
an April 2007 rating decision and adjudicated the claim on 
the merits.  Where service connection for a disability has 
been denied in a final rating decision, a subsequent claim of 
service connection for the same disability may be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is irrelevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  For this reason, 
the Board has styled the bilateral ankle osteoarthritis issue 
to reflect that finality had attached to the previous rating 
decision, denying service connection for bilateral ankle 
arthritis.  

Also in the April 2007 rating decision, the RO granted a 20 
percent rating for the service-connected prostatitis, 
effective in March 2002.  In the decision, the RO stated that 
the award of a higher rating resolved the issue on appeal for 
the prostatitis, as the veteran had agreed that a 20 percent 
evaluation would satisfy his appeal.  

It appears that the veteran's wishes may have been made known 
at the time of a hearing before a Decision Review Officer in 
March 2006, however, the tape recording of that hearing went 
missing and a hearing transcript was never made.  The veteran 
canceled a rescheduled hearing.  Given that there is no 
written communication from the veteran regarding his 
withdrawal of the appeal on the claim for increase, the Board 
still has jurisdiction and will proceed to address it herein 
below.  

The veteran is not represented in this matter before the 
Board.  Although the record contains VA Form 21-22, 
appointing the Texas Veterans Commission as his 
representative, this authorization is not signed by the 
veteran and he did not return a signed form when requested to 
do so by the RO in a letter dated in July 2007.  


FINDINGS OF FACT

1. In a rating decision in May 1994, the RO denied the claim 
of service connection for bilateral ankle arthritis; after 
the veteran was notified of the adverse determination and of 
his procedural and appellate rights, he did not appeal the 
rating decision.  

2. The additional evidence presented since the rating 
decision in May 1994 by the RO includes evidence that is not 
cumulative or redundant of evidence previously considered and 
that, by itself or when considered with previous evidence, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.    

3. The bilateral ankle osteoarthritis was not shown to have 
had onset during service or to have manifested to a 
compensable degree within one year from the date of 
separation from service; and bilateral ankle osteoarthritis, 
first diagnosed after service beyond the one-year presumptive 
period, is unrelated to an injury, disease, or event of 
service origin.

4. The service-connected prostatitis is manifested most 
predominantly by voiding dysfunction with a daytime voiding 
interval of once per hour and awakening to void two to three 
times per night without a requirement of the wearing of 
absorbent materials; there is no evidence of infections 
recurring two to three times a year require drainage, 
hospitalization, or continuous intensive management, or that 
there is a requirement for catheterization.  


CONCLUSIONS OF LAW

1. New and material evidence has been presented to reopen the 
claim of service connection for bilateral ankle 
osteoarthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).  

2. Bilateral ankle osteoarthritis is not due to disease or 
injury that was incurred in or aggravated by service; and 
bilateral ankle osteoarthritis as a chronic disease may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

3. The criteria for an initial rating higher than 20 percent 
for prostatitis have not been met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.1, 4.115a, 4.115b, 
Diagnostic Code 7527 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

The Board's decision, herein, with regard to the application 
to reopen the claim of service connection for bilateral ankle 
osteoarthritis, is favorable to the veteran such that no 
further action is required to comply with the VCAA and the 
implementing regulations relevant to that claim.  
The Board proceeds to discuss whether VA has satisfied its 
duties to notify and assist the veteran with regard to the 
claim of service connection for bilateral ankle 
osteoarthritis on the merits, as well as the claim for 
increase for prostatitis.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 



The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA post-adjudication notice by letter, 
dated in December 2004.  The veteran was notified of the type 
of evidence to substantiate the claim for service connection, 
namely, evidence of an injury or disease in service or event 
in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The VCAA notice also included 
the type of evidence needed to substantiate the claim for a 
higher rating, namely, evidence indicating an increase in 
severity and the effect that worsening has on the claimant's 
employment and daily life.  

The veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was asked to submit evidence in his possession 
that pertained to the claims.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of a claim for service 
connection, except for the provisions for an effective date 
and for the degree of disability assignable); and of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  

The procedural defect was cured as after the RO provided 
substantial content-complying VCAA notice, the claim of 
service connection was readjudicated as evidenced by the 
supplemental statement of the case, dated in April 2007.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

To the extent that VCAA notice pertaining to effective date 
and the degree of disability assignable was not provided, the 
VCAA notice was defective, but as the claim of service 
connection for bilateral ankle osteoarthritis is denied, no 
disability effective date or disability rating can be 
assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
this limited VCAA content error.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

On the claim for increase, the RO provided content-complying 
VCAA notice by letter, dated in December 2004, on the 
underlying claim of service connection.  Where, as here, 
service connection has been granted and initial rating has 
been assigned, the claim of service connection has been more 
than substantiated, the claim has been proven, thereby 
rendering 38 U.S.C.A. §5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Once the claim of service connection have 
been substantiated, the filing of a notice of disagreement 
with the RO's decision, rating the disability, does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claim for initial 
higher rating for prostatitis.  Dingess, 19 Vet. App. 473; 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008). 



Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity for a 
personal hearing, and he appeared before a local hearing 
officer at the RO in March 2006.  Unfortunately, the 
transcript of that hearing was never made as the tape 
recording of the hearing is missing.  The veteran canceled a 
rescheduled hearing in February 2007.  The RO has obtained 
the service medical records, VA medical records, and records 
from Brooke Army Medical Center.  The veteran has not 
identified any additionally available evidence for 
consideration. 

VA has conducted medical inquiry in the form of VA 
compensation examinations in an effort to substantiate the 
claims.  38 U.S.C.A. § 5103A(d).  The veteran was afforded VA 
examinations in June 2002, January 2005, and February 2007, 
to evaluate the disabilities at issue.  The veteran's 
prostatitis was last evaluated in January 2005; in any event, 
there is no evidence in the record dated subsequent to that 
VA examination that shows a material change in the disability 
to warrant a reexamination.  38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Application to Reopen the Claim of Service Connection for 
Bilateral Ankle Osteoarthritis 

Procedural History and Evidence Previously Considered

In a rating decision in May 1994, the RO denied service 
connection for bilateral ankle arthritis on the basis that 
there were no objective findings of disability, including on 
X-rays.  
In a letter, dated in June 1994, the RO notified the veteran 
of the adverse determination and of his procedural and 
appellate rights.  The notice included the veteran's right to 
appeal the adverse determination by notifying the RO of his 
intention within one year from the date of the letter.  As 
the veteran did not indicate his disagreement within allotted 
timeframe, the rating decision by the RO in May 1994 became 
final by operation of law, except the claim may be reopened 
if new and material evidence is presented.  38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the rating decision in 
May 1994 consisted of service medical records and VA 
examination reports dated in June 1993 and February 1994.  
The veteran served on active duty from March 1973 to March 
1993.  Service documentation showed complaints of right foot 
pain for three weeks after a road march.  There were 
complaints of pain in the feet and shins in July 1992.  In 
September 1992, the veteran complained of arthralgias in 
multiple joints, and it was related that there was no 
generalized swelling except for the right ankle from time to 
time.  The diagnosis was questionable arthritis.  Service 
medical records do not show that any X-rays were taken of the 
ankles.  On a VA examination in June 1993, the veteran 
complained of some discomfort in his ankles.  Ankle motion 
was essentially normal, and the examiner noted that the 
veteran seemed to have mild traumatic arthritis in his 
ankles, which may be due to his general malaise and general 
discomfort at that time because he was being treated in the 
gastrointestinal clinic for general malaise and did not feel 
well.  X-rays of the ankles were subsequently taken in 
February 1994 to rule out arthritis, and the results were a 
negative examination.  
 
Current Claim to Reopen

As the unappealed rating decision in May 1994 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.

In March 2002, the veteran submitted a statement indicating 
an intent to reopen his claim of service connection for an 
ankle condition.  
"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in May 1994 includes VA outpatient treatment 
records, private treatment records from Brooke Army Medical 
Center, and VA examination reports.  

Analysis

In regard to the additional evidence, of particular note is 
the diagnosis of bilateral ankle osteoarthritis furnished on 
VA examination reports in June 2002 and February 2007.  

These reports are new and material because they were not 
previously before the RO for consideration in May 1994, and 
because they relate to the unestablished fact necessary to 
substantiate the claim, that is, medical evidence showing 
that the veteran has a current diagnosis of bilateral ankle 
osteoarthritis that may be related to service, the absence of 
which was the basis for the prior denial.  The new evidence, 
on its face, raises a reasonable possibility of 
substantiating the claim.  

As new and material evidence has been presented to reopen the 
claim, the Board now proceeds to adjudicate that claim on the 
merits.  



I. Service Connection for Bilateral Ankle Osteoarthritis on 
the Merits

Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis 

The veteran asserts that bilateral ankle osteoarthritis had 
onset during service.  At the time of a February 2007 VA 
examination, he stated that he began to have ankle problems 
in 1981, when he fell into a hole and rolled his ankles.  

On the basis of the service medical records, bilateral ankle 
osteoarthritis was not affirmatively shown during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The service 
medical records do show that the veteran complained of right 
foot pain for three weeks after a road march.  He complained 
of pain in the feet and shins in July 1992.  In September 
1992, the veteran complained of arthralgia and except for a 
history of occasional right ankle swelling, no ankle 
abnormality was identified.  The impression was questionable 
arthritis.  There is no record that X-rays of the ankles were 
taken during service. 

As the service medical records lack the documentation of the 
combination of manifestations sufficient to identify 
bilateral ankle osteoarthritis, and sufficient observation to 
establish chronicity during service, and as chronicity in 
service is not adequately supported by the service medical 
records, then a showing of continuity of symptomatology after 
service is required to support the claims.

After service, on a VA examination in June 1993, the veteran 
complained of some ankle discomfort.  Although the examiner 
noted that the veteran seemed to have traumatic arthritis, X-
rays of the ankles were subsequently taken in February 1994 
to rule out arthritis, and the results were a negative 
examination.  Bilateral ankle osteoarthritis was first 
diagnosed on VA examination in June 2002.  

The absence of continuity of ankle complaints from 1993 to 
2002 interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

And while the veteran has stated that his ankle problems 
began during service, the absence of medical evidence of 
continuity of symptomatology outweighs the veteran's 
statements of continuity, rendering the lay evidence less 
probative than 


the medical evidence on the question of continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  For this reason, service connection based 
on continuity of symptomatology under 38 C.F.R. § 3.303(b) is 
not established.  

Also, the record shows that bilateral ankle osteoarthritis 
was not manifested within the one-year presumptive period for 
arthritis as a chronic disease under 38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

As for service connection based on the initial documentation 
after service under 38 C.F.R. § 3.303(d), although the 
veteran is competent to describe symptoms of ankle 
discomfort, arthritis is not a condition under case law that 
has been found to be capable of lay observation, and the 
determination as to the presence of arthritis or a diagnosis 
of arthritis therefore is medical in nature, that is, not 
capable of lay observation.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the veteran is not qualified through education, training, and 
expertise to offer a medical diagnosis or an opinion on 
medical causation.  

For these reasons, the Board rejects the veteran's statements 
and as competent evidence to substantiate that the current 
bilateral ankle osteoarthritis either had onset during 
service or is related to an injury, disease, or event of 
service origin.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The initial documentation of ankle osteoarthritis of the 
ankles is the June 2002 VA examination report.  In that 
report, the veteran related that he had not had any 
evaluation or treatment for his ankle problem to date, which 
is confirmed by the absence of any ankle complaints or 
treatment in the private and VA medical records in the file 
from the time of service until 2002.  On VA examination in 
February 2007, the examiner expressed the opinion that the 
bilateral ankle osteoarthritis was not caused by or a result 
of the veteran's military service.  Rather, the examiner 
found that an episode of ankle sprain during service, which 
the veteran had reported but which is not substantiated by 
the record, was essentially temporary and did not require 
further treatment.  The examiner also noted that there were 
no further treatments required until more recently with the 
minimal radiographic evidence showing findings of 
osteoarthritis.  There is no other medical opinion of record 
that addresses the etiology of the veteran's ankle 
osteoarthritis.  This evidence opposes, rather than supports, 
the claim. 

As the Board may consider only independent medical evidence 
to support its findings on questions of a medical diagnosis 
and of medical causation, not capable of lay observation, and 
as there is no favorable medical evidence that relates the 
current bilateral ankle osteoarthritis to service or to an 
injury, disease, or event of service origin, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

III. Claim for Increase for Prostatitis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran's prostatitis has been rated under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7527, effective from the date that 
service connection was established in March 2002.  Under 
Diagnostic Code 7527, prostate gland infections are rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  

The criteria for the next higher rating, 30 percent, for 
voiding dysfunction as obstructed voiding are urinary 
retention requiring intermittent or continuous 
catheterization (under the symptom area of obstructed 
voiding).  Alternatively, the criteria for the next higher 
rating, 40 percent, for voiding dysfunction as urinary 
leakage or as urinary frequency are either (1) the wearing of 
absorbent materials which must be changed 2 to 4 times a day; 
or (2) a daytime voiding interval less than one hour, or 
awakening to void five or more times per night. 

The criteria for the next higher rating, 30 percent, for 
urinary tract infection are recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  

Analysis

The relevant medical evidence consists of VA records 
(outpatient records and examination reports) and private 
records from Brooke Army Medical Center.  Private records 
dated in 2001 show complaints of painful urination, for which 
the veteran received medication.  In February 2002, he was 
followed up for complaints of increased urinary frequency and 
dysuria.  At the time of a VA examination in June 2002, the 
veteran was noted to have a history of prostate infection and 
an enlarged prostate for which he took medication (this 
history is borne out by the private records).  On the VA 
examination, however, despite an enlarged prostate (grade 1), 
the genitourinary symptoms were negative and there was no 
functional defect at that time.  

At the time of a VA examination in January 2005, the veteran 
complained of increased discomfort in the prostate with 
burning and perineal discomfort.  His prostate was noted to 
be enlarged and he had increased urinary frequency, that is, 
every hour on the hour during the daytime.  There was also 
nocturia of two to three times per night.  There was no 
hesitancy, dysuria, or incontinence.  The veteran had never 
been hospitalized for urinary tract infections, undergone 
drainage procedures, or catheterized.  There had been no 
malignancies.  A prostatic biopsy in 2004 was reportedly 
negative.  His medications consisted of Proscar and Septra 
when flare-ups of prostatitis occur (about every six months).  
As to the effects of the veteran's condition on his usual 
occupation and daily activities, he was able to get to a 
bathroom for his frequent voiding, but his recurrent 
infections caused discomfort with burning and frequency.  The 
examiner remarked that the veteran's symptoms had increased 
in the past two years with frequency and recurrent bouts of 
prostatitis requiring antibiotics.  From a functional 
standpoint, his urinary frequency was not a problem at home 
or at work, but recurrent bouts of infection and burning had 
increased, with an interval between bouts of approximately 
four to five months, which bothered him at work and at home.  

The private records from Brooke Army Medical Center, where 
the veteran was followed for his genitourinary condition, 
show that on a visit in May 2005, there was no dysuria, 
urinary loss of control, or painful inability to urinate.  

Based on the foregoing evidence, the veteran's prostatitis 
does not meet the criteria for a higher rating under either 
urinary tract infection or voiding dysfunction, which appears 
to be the predominant symptom manifestation in this case.  As 
previously described, the medical records do not show that 
the veteran's infections, which recur about two to three 
times a year, require drainage, hospitalization, or 
continuous intensive management.  Further, the records do not 
show that his voiding dysfunction is so severe that he 
requires catheterization or the wearing of absorbent 
materials (he is not shown to be incontinent), or that he 
voids at least five times a night or has a daytime voiding 
interval of less than an hour.  

In view of the foregoing, the Board concludes that the 
prostatitis is appropriately rated as no more than 20 percent 
disabling, effective from March 2002.  As the preponderance 
of the evidence is against the claim for an initial rating 
higher than 20 percent, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).
 
Consideration has been given to "staged ratings" for 
prostatitis over the period of time since service connection 
became effective, but from the effective date of service 
connection in March 2002, prostatitis is no more than 20 
percent disabling.  


ORDER

As new and material evidence has been presented, the claim of 
service connection for bilateral ankle osteoarthritis is 
reopened, and to this extent only the appeal is granted.

On the merits of the claim, service connection for bilateral 
ankle osteoarthritis is denied.  

An initial rating higher than 20 percent for prostatitis is 
denied.    



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


